,                             ”




                                                  OFFICE                      OF TNE                  ATTORNEY GENERAL                                  OF      TEXAS
                                                                                                         AUSTIN




                                      Eonorrblosobn R. shook
                                      CrialaalDistriotAttornrf
                                      Rmnr county
                                      sea Antonlo, Texar
                                      Dear Mr. 3hookr



                                               Your request t
                                      rub&of-astter Ir’sm rol




                                                        "The oonedtutionr~lt~OS H. 8. X0. 350
                                                  has been puontioned beoauae of the face that
                                                  the captionot the in read8:
                                                              hot providingthat
                                                                     “‘AZI         $~dge~.oi  the
                                                             00urta 8t law in 0ountles
                                                                 00aty                    or less
                                                     than 600,000 populrtlonmar aoh ..**
                                                  and it door not oontainthlm ph-8.:




-       .“........“.-.-.I...--^           .   .   ....“---..--           .-    .   *we   .m-.w.,-..     ^_.“.^”   . . . . .   ---   .----   ..--   -I   -..-   .“_   L_..“..   -...--   __   -.-   _”
                                                                                    l.




     Bon. John R* shook, Paaa 4


                        “Aooordia.~         h   the   hSt     &U’OOOdi?Q
                   or ray iaItura
                                hdoral                C.Mus*’

                        Vhla      phraao howto?         la oontiined           In
            tb        body or th8 1~8.
                        “X:8. 360 ~ro+idW that it is
                                      RO.                   .-
            not       lnteadod to ropwlrnf  law potm.ng
            tar the llootloao r lppolntJIeat      OS a
            lpoolal00wtJ    Judgebut that      it  is oumu-
            latiTa OS mnd la addition     to SUOh lawI.
            R, B. Ro. 444 oontalsed   no mob pro?lslo~”
                                 quartionis laawered in tha aftlrna-
                        Tour'flrat
     t&a*

                 It la not fb offlooor fmotlon or a tit10to
     a bill to do wro than lxpraratha lob)oot oi tha bill.
     It is not raqalrodto ut Sorth the dotallaof the tnat-
     wt    oi that 8ubJoot- thatbolonga to the bill itself.
,,   Tho )ifle to Rouaa BillHo. E60 deolaroa:
                        'AR ACT prorldlngthat          ad+8 Of fhe
            aoutlty      Courtaat law In oowt         3as o? lem
            than fin hundred                thorurnd(600,000)pop-
            ulatlooma ylo tSo r tha Corrotr ru44e of
            the oounty     in any u+~nilo,1uaaoy,pro-
            bate       and
                         oondwnation ~rooeedln&    or. nat-
            kr, and also wr pertornany and all
            0th~    Jnlatrrialaot8 n&red bf lr.oi
            the  a0lurft   tadgp, during  the  lb nno e,    in-
            lbllltror failuraof tha bounty'add:pr
            m y reason          to p o r fm luoh dutlaai                   .
                        Smotldn 1 of the Aot deoloear
                  9ha   th8 JUJF or 04 00u0ty      court
            at law In any oounty hacriDga population
            of leas than fira handrid thoumnd
            (SO0,OO-O)
                    inhab%tanta,
                               aooordingto tba
            last praobdlne, or any ruturo JMdOraloew
            mm, mar aot for the 0ow1B Judge  of the
            aowty in any j.utenllo,
                                 lu~oy, probate
!!on. John s;.    A;ook,       i-(8   8




     aad ooadoaoatloa prooaa8lly or utter,                                               .
     an4 also mar FUiOW   for tha aoul#
     r& a     ltg md 8ll o th e ra la lo to r la l
     oota roqulnd             by tka lmw         or thlr Stata                               \

     0sth e  c o ua atr2Q.e.
                           dur tng th e
                                      lb wno e,
     lr ub lllty e?r
                   fa lluw Ofth e c o untj
                                         r a dge
     fez tnz rsoaoa to porlofr auoh &utlea;
           .
             seatlou1, thereroau,    mrdy 8upplierthe awas
ot aaoertalnlnf the po&+ioa        or a oowty - that la, w
*tha last   prmoe4incov say futare    ?odual 0amW    -- end
Ir'aartalnly   ersaae, it aateauntlal, to'tharalldity
or the Aot.
              ~rtiole         1934 of      tha   Rorlud Dltll Ctatutrs           ‘zea-
tfo a eti
      iny o ur
             leoord qeaatlon                     ?r 8a tollowc
                      .. .
              *IS roomatp judgafails                       to appear         f
      at the tlw  lppoinfrd for holdi~  the                              :          -
     g o ur t,
             or should h o k lbacnt dnrb~ the
     tarn    or umble or untill3ngto LoIdthe                           .,,'
     oourt, a lpeolal             oounty Judqo may tr
     clvotedla 1Uo mama? 8s I8 proridod
     for tto llaotloa.ol a lpqoiat dlatrlot .
            .Tha apeoialoounty   Jude8 ao
     !%&     6hallbvv 8x1 the vuthorlty
     ot tha ooantyJudgelhfla la t&o trial
     and dlapoaltlon of anr bars patding   ~II
     arid oourt4orin~tbo.abwnoa,       lubll-
     ity, or SuOh rofaaalof tbo 4oanzf
             Amllor llootionamar ba hold
     tbs    abtonoo,         hllura       of   ln8bllltV      Ot
     the ocunty         judf#,or a4 a~aolalipdge,
     to ,wrPora         the d:;t?ea
                                  OS tha offlo@.
      .hen a apoi81 county jtige shall bMe
     b sea60l1eote4, the olark ahall ontor
     upontbe 3lnut08of the oourt a r000rd
     cuoh as la providedfor In lb. OeSU
     in the dlwtrlot oourt."
     ‘m&L at i8 net Iptemlad * thh
Aot te PepwI auy lu prmiuug   tu
th e 01 e6tl0a M df0P q q u a tna t       of l
lp ea iu
       la lnt~
            Judgbut
                e ,th ir
                       lot
&all   b0   matiT       Of   and   in   addition
to, alsh 18W ff laws..